Exhibit 10.18

 

[LETTERHEAD APPEARS HERE]

February 2, 2006

 

Star Gas Partners, L.P.

2187 Atlantic Street

Stamford, Connecticut 06902

 

Ladies and Gentlemen:

 

We have been furnished with a copy of the quarterly report on Form 10-Q of Star
Gas Partners, L.P. (the “Partnership”) for the three months ended December 31,
2005, and have read the Partnership’s statements contained in Note 3 to the
condensed consolidated financial statements included therein. As stated in Note
3, the Partnership changed its method of accounting for accounting for inventory
to the weighted average cost method from the first-in, first-out method and
states that the newly adopted accounting principle is preferable in the
circumstances because it reflects a more accurate correlation between revenues
and product costs experienced in the Partnership’s business environment by
normalizing the carrying cost of heating oil and other fuels given the
increasing short-term volatility in the marketplace for these products. In
accordance with your request, we have reviewed and discussed with Partnership
officials the circumstances and business judgment and planning upon which the
decision to make this change in the method of accounting was based.

 

We have not audited any financial statements of the Partnership as of any date
or for any period subsequent to September 30, 2005, nor have we audited the
information set forth in the aforementioned Note 3 to the condensed consolidated
financial statements; accordingly, we do not express an opinion concerning the
factual information contained therein.

 

With regard to the aforementioned accounting change, authoritative criteria have
not been established for evaluating the preferability of one acceptable method
of accounting over another acceptable method. However, for purposes of the
Partnership’s compliance with the requirements of the Securities and Exchange
Commission, we are furnishing this letter.

 

Based on our review and discussion, with reliance on management’s business
judgment and planning, we concur that the newly adopted method of accounting is
preferable in the Partnership’s circumstances.

 

Very truly yours,

 

[Graphic appears here]